Motion Granted; Dismissed and Memorandum Opinion filed April 30, 2013.




                                   In The

                  Fourteenth Court of Appeals

                            NO. 14-13-00200-CV

                      PHYLLIS TRAGER, Appellant
                                      V.

   DOW CORNING CORPORATION, CHILI ROBINSON MD, JAMES
    RICHARD CULLINGTON MD, FRANCIS BURTON MD, SIMON
 FREDERICKS MD, TOLBERT WILKINSON MD, 21 INTERNATIONAL
  HOLDINS FKA KNOLL INTERNATIONAL, MILTON ROWLEY MD,
  WESLEY WASHBURN MD, PRESTON CHANDLER MD, WILSHIRE
  FOAM PRODUCTS INC., ERNEST CRONIN MD, JAMES PETERSON
   MD, THOMAS D. CRONIN MD, FRANK J. GEROW MD, GENERAL
        ELECTRIC COMPANY, DOW CHEMICAL COMPANY,
       AND BAXTER HEALTHCARE CORPORATION, Appellees

                  On Appeal from the 157th District Court
                           Harris County, Texas
                   Trial Court Cause No. 1992-25394EK


             MEMORANDUM                        OPINION
     This is an appeal from an order signed January 29, 2013. On April 17, 2013,
appellant, Phyllis Trager, filed an unopposed motion to dismiss the appeal. See
Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.


                                  PER CURIAM


Panel consists of Chief Justice Hedges and Justices Frost and Christopher.




                                         2